Citation Nr: 0020663	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-04 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a hip disorder 
claimed as secondary to a service-connected disability.

2.  Entitlement to service connection for a gastrointestinal 
disorder claimed as secondary to medication taken for 
treatment of a service-connected disability.

3.  Entitlement to service connection for nicotine addiction 
and a secondary lung disorder.

4.  Entitlement to an increased rating for a low back strain 
with limitation of flexibility and arthritic changes, and 
discogenic disease of the lumbar spine with possible 
radiculopathy, currently rated as 60 percent disabling.

5.  Entitlement to an initial rating higher than 60 percent 
for ischemic heart disease with prior inferior wall 
myocardial infarction, status post two percutaneous 
transluminal angioplasties, with history of hypertension.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1975 to March 1979, 
and from March 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  In a decision of September 1997, the RO confirmed a 
previously assigned 40 percent rating for the veteran's low 
back strain.  Subsequently, in a decision of December 1998, 
the RO increased the rating for the low back strain from 40 
percent to 60 percent effective from March 7, 1997, the date 
of receipt of his reopened claim; granted service connection 
for ischemic heart disease and assigned a 60 percent rating 
for that disability; denied direct service connection for a 
lung condition; and denied secondary service connection for a 
hip disorder.  In a decision of March 1999, the RO denied 
service connection for nicotine dependence and a secondary 
lung disorder, and denied service connection for 
gastrointestinal bleeding claimed as secondary to medication 
taken for a service-connected low back disorder.

The Board notes that the appeal for a higher evaluation for 
heart disease arises from the initial rating decision which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.  

The Board has found that additional development of evidence 
is warranted with respect to the claim for a higher initial 
rating for the service-connected heart disease.  Accordingly, 
that issue is addressed in a remand located at the end of 
this decision.  The Board also notes that in a letter dated 
in December 1998, the veteran's attorney raised a claim for 
an earlier effective date for increased compensation.  That 
issue, however, has not been developed or certified for 
appellate review.  Accordingly, the Board refers that issue 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence that a current hip disorder was caused or aggravated 
by a service-connected disability.

2.  The veteran has not presented any competent medical 
evidence that a current gastrointestinal disorder was caused 
or aggravated by a service-connected disability or medication 
taken for treatment of a service-connected disability.

3.  The veteran has not presented any competent evidence that 
nicotine addiction had its onset during service, or that his 
current lung disorder is related to his period of service, to 
include smoking during service.

4.  The low back strain with limitation of flexibility and 
arthritic changes, and discogenic disease of the lumbar spine 
with possible radiculopathy is manifested by pronounced 
intervertebral disc syndrome, but has not resulted in 
unfavorable ankylosis of the lumbar spine or more than mild 
incomplete paralysis of the sciatic nerve.

5. The evaluation of the veteran's back disability does not 
involve a question of medical complexity or controversy.


CONCLUSIONS OF LAW

1.  The claim for service connection for a hip disorder 
claimed as secondary to a service-connected disability is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for a gastrointestinal 
disorder claimed as secondary to medication taken for 
treatment of a service-connected disability is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for nicotine addiction 
and a secondary lung disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The criteria for a disability rating higher than 60 
percent for a low back strain with limitation of flexibility 
and arthritic changes, and discogenic disease of the lumbar 
spine with possible radiculopathy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Codes 5289, 5293, 8520 (1999).  

5.  A medical opinion from an independent medical expert is 
not warranted to evaluate the veteran's back disability.  38 
U.S.C.A. § 7109 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases 
which the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  If it is not well grounded, the 
claim must be denied and there is no further duty to assist 
the veteran with the development of evidence pertaining to 
that claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

I.  Entitlement To Service Connection For A Hip Disorder 
Claimed
 As Secondary To A Service-Connected Disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis or a peptic ulcer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that service connection is currently 
in effect for a low back strain with limitation of 
flexibility and arthritic changes, and discogenic disease of 
the lumbar spine with possible radiculopathy, currently rated 
as 60 percent disabling; and ischemic heart disease with 
prior inferior wall myocardial infarction, status post two 
percutaneous transluminal angioplasties, with history of 
hypertension, also rated as 60 percent disabling. 

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as established 
by lay or medical evidence, as appropriate; third, there must 
be competent evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
established by medical evidence or a medical opinion.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In the case of a claim for secondary service 
connection, the third element of a well-grounded claim may be 
satisfied with medical evidence linking the asserted 
secondary condition to the service-connected disability.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998); see also Locher 
v. Brown, 9 Vet. App. 535, 538 (1996).  That is, there must 
be medical evidence of a nexus between an in-service disease 
or injury and the current disability, or there must be 
medical evidence of causation or aggravation of the 
nonservice-connected disability proximately due to or the 
result of the service-connected disability.  The nexus to 
service may also be satisfied by the presumption noted above.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

The Court has indicated that, alternatively, a claim may be 
well grounded based upon application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such a condition.  That evidence must be medical, 
unless is relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  See Savage, 
10 Vet. App. at 498.

The Board notes that the veteran's service medical records do 
not contain any indication that a chronic hip disorder was 
present during service.  There is also no evidence that 
arthritis of a hip was manifest during the year after 
separation from service.  

The veteran contends that he developed a hip disorder 
sometime after service as a result of his service-connected 
low back disorder.  The Board finds, however, that the 
veteran has not presented any competent evidence which 
supports that contention.

The VA examination reports dated in April 1997, July 1998, 
and September 1999 do not contain a diagnosis of a disorder 
of the hips.  Although there are private medical treatment 
records dated in December 1993 showing that the veteran was 
treated for a groin strain, it appears that the strain 
resolved and, in any event, there was no indication that it 
was related to his service-connected back disorder.

To the extent that the hip disorder claimed by the veteran 
consists of pain radiating into the hip from his service-
connected back disorder, the Board notes that the pain is 
already considered to be service-connected as the grant of 
service connection for a back disorder included recognition 
of possible radiculopathy.  A separate chronic hip disorder 
which has been related to a service connected disability has 
not been shown. 

In June 1998, the RO wrote to the veteran and requested that 
he provide medical evidence showing that he had a hip 
disorder that was secondary to his service-connected back 
disorder.  However, the veteran did not submit any such 
medical evidence.  

Although the veteran has given his own opinion that his 
service-connected back disorder caused a hip disorder to 
develop, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  See also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), in which the Court held that a veteran 
does not meet his burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.

In summary, the veteran has not presented any competent 
evidence that he has a current hip disorder that was caused 
or aggravated by a service-connected disability.  
Accordingly, the Board concludes that the claim for service 
connection for a hip disorder claimed as secondary to a 
service-connected disability is not well grounded and there 
is no further duty to assist the veteran with development of 
evidence pertaining to this claim.  The United States Court 
of Appeals for the Federal Circuit held that only a person 
who has submitted a well-grounded claim can be determined to 
be a claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464, 1468-69 (1997).  


II.  Entitlement To Service Connection For A Gastrointestinal 
Disorder
 Claimed As Secondary To Medication Taken For Treatment
 Of A Service-Connected Disability.

Initially, the Board notes that there is no evidence of 
gastrointestinal bleeding during service, and there is no 
evidence that a peptic ulcer was manifest within one year 
after separation from service.  The veteran contends that he 
developed gastrointestinal bleeding after service as a result 
of medication which he took for treatment of his service-
connected back disorder.  The Board finds, however, that the 
veteran has not presented any competent medical evidence 
which supports that contention.

A history and physical summary from the Saint Francis Medical 
Center dated in February 1998 shows that the veteran 
presented to the emergency room after having two episodes of 
melanotic stools, after which he became dizzy and light 
headed.  He went on the have an episode of hematemesis.  It 
was noted that he had been drinking quite a bit for the last 
two months.  He admitted to drinking approximately 10 beers a 
day for the last two months.  The assessment was GI bleed.  
The examiner believed that it was most likely an upper GI 
bleed given the veteran's symptoms.  A hospital discharge 
summary dated two days later shows that the final diagnoses 
included gastritis/duodenitis with upper gastrointestinal 
bleed, and increased ethanol intake contributing to the first 
diagnosis.  There were no complaints that treatment for a 
service connected disability caused his problems and no 
reference to treatment for a service connected disability in 
the treatment reports. 

A hospital discharge summary from the same hospital dated 
later in February 1998 shows that the veteran was again 
admitted with a diagnosis of acute gastrointestinal bleed.  
It was noted that alcohol was the presumed reason for his 
gastritis during his previous admission, but that he denied 
any use of alcohol since his previous admission.  The 
discharge diagnosis was acute gastrointestinal bleed, 
undetermined etiology.  

Thus, the veteran's medical treatment records do not provide 
any support for his contention that his gastrointestinal 
bleeding is secondary to medication which he takes for 
treatment of his service-connected back disorder. 

The Board has noted that the report of an examination of the 
veteran's spine conducted by the VA in July 1998 shows that 
the veteran stated that he had developed upper GI bleeding 
because of the medications given to him for treatment of his 
back disorder in January or February 1998.  However, as noted 
above, the hospitalization reports from the Saint Francis 
Medical Center in January and February 1998 do not confirm 
the veteran's assertions.  Moreover, the fact that the 
veteran's own account of the etiology of his disability was 
recorded in his examination report is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court noted that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical opinion of the required nexus.

The Board notes that the RO sent the veteran a letter in 
December 1998 requesting that he provide medical evidence 
showing that he had bleeding which was due to the medications 
which he takes for back pain, but the veteran did provide 
such evidence.

In summary, the veteran has not presented any competent 
medical evidence that a current gastrointestinal disorder was 
caused or aggravated by a service-connected disorder or 
medication taken for treatment of a service-connected 
disability.  Accordingly, the Board concludes that the claim 
for service connection for a gastrointestinal disorder 
claimed as secondary to medication taken for treatment of a 
service-connected disability is not well grounded, and there 
is no further duty to assist the veteran with development of 
evidence pertaining to this claim.

III.  Entitlement To Service Connection For Nicotine 
Addiction
 And A Secondary Lung Disorder.

The veteran contends that, although he smoked prior to 
service, he first began smoking heavily during service.  He 
asserts that he became addicted to nicotine in service, and 
that this addiction later led to the development of a lung 
disorder.  

The Board observes that the VA General Counsel has previously 
addressed the issue of entitlement to service connection for 
a disorder secondary to smoking in service.  Pursuant to 
provisions applicable to claims, such as this one, filed 
prior to June 9, 1998, nicotine dependence may be treated as 
a disease for which service connection may be granted.  See 
USB Letter 20-97-14 (Jul. 24, 1997); see also 38 U.S.C.A. 
1103.  Also, service connection may be granted for a tobacco-
related disability on the basis that the disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  VAOPGCPREC 19-97 (May 13, 1997).  
A determination as to whether service connection is warranted 
for a disability or death attributable to tobacco use 
subsequent to military service depends upon whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a) (1999).  VAOPGCPREC 19-97 at 
3.  This determination depends upon whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7.  See also VAOPGPREC 2-93.

Moreover, in Davis v. West, 13 Vet. App. 178 (1999), the 
Court upheld a Board determination that a claim for service 
connection for the cause of the veteran's death was not well 
grounded where there was a history of smoking both in and 
after service and where there was a medical opinion relating 
the veteran's death to smoking.  In so holding, the Court 
observed that the medical opinion did not differentiate 
between the effects of smoking during service and the 
intercurrent effects of smoking after the veteran's 
separation from service.  The Court, in that case, noted that 
there was no medical evidence that suggested an etiological 
relationship between the veteran's cancer and in-service 
smoking.  The medical evidence, furthermore, did not reflect 
a diagnosis of nicotine dependence during service.  Without a 
medical opinion linking the veteran's cancer to in-service 
smoking or to nicotine dependence during service, the claim, 
according to the Court, was not well grounded.  

Although service medical records do not indicate that the 
veteran began smoking cigarettes in service, the veteran's 
recent account of having started smoking more heavily during 
service may be presumed to be true for the purpose of 
determining whether his claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); King v. Brown, 5 
Vet. App. 19, 21 (1993).  Nevertheless, the Court has held 
that a lay person is not competent to diagnose nicotine 
addiction in service.  See Davis, 13 Vet. App. at 184.

In the case at hand, service medical records are devoid of 
any reference to nicotine addiction or a chronic lung 
disorder in service.  The veteran's service medical records 
do not contain any evidence of the presence of emphysema or 
treatment of other chronic respiratory disorder.  The report 
of a medical examination conducted upon separation from 
service shows that the veteran's chest and lungs were normal.  
There is also no medical evidence of a chronic lung disorder 
such as bronchiectasis within a year of the veteran's 
separation from service.  Furthermore, there is no medical 
opinion suggesting that the veteran's current lung disorder 
had its onset in service or that it is related to an incident 
that occurred during service, including smoking during 
service.  In addition, there is no medical opinion that the 
veteran suffered from a nicotine dependence during service.

The earliest post service evidence relating to diagnosis of 
nicotine addiction is a VA hospitalization summary dated in 
September 1988.  It was noted that the veteran gave a history 
of having smoked a pack a day for the previous 20 years.  The 
diagnosis was cigarette addiction.  There was no reference to 
service.  Similarly, a private medical record dated in July 
1995 shows that the veteran had a history of having "smoked 
one pack per day for the past 25 years."  The diagnosis 
included tobacco abuse.  There was no opinion that nicotine 
addiction began in service.  The Board observes that the 
histories do not place the date of onset of the veteran's 
nicotine addiction during service, and, in any event, a 
history alone without additional medical opinion cannot 
render a claim well grounded.  See LeShore, 8 Vet. App. at 
409.

The report of a general medical examination conducted by the 
VA in September 1999 shows that the diagnoses included 
bronchitis and nicotine dependence.  The examiner, however, 
did not give any opinion linking either disorder to service.  

The Board notes that a letter was sent to the veteran in 
December 1998 requesting that he provide a tobacco use 
history and medical evidence.  However, the veteran did not 
provide the requested evidence.  

In summary, the veteran has not presented any competent 
medical evidence that nicotine addiction had its onset during 
service, or that his current lung disorder is related to his 
period of service, to include smoking during service.  
Accordingly, the Board concludes that the claim for service 
connection for nicotine addiction and secondary lung disorder 
is not well grounded and there is no further duty to assist 
the veteran with development of evidence pertaining to this 
claim.


IV.  Entitlement To An Increased Rating For A Low Back Strain 
With Limitation Of Flexibility And Arthritic Changes, And 
Discogenic Disease
 Of The Lumbar Spine With Possible Radiculopathy,
 Currently Rated As 60 Percent Disabling.

The Court has held that an allegation that a service-
connected disability is more severe than it is currently 
rated is sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher rating is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  With regard to the adequacy of the 
examinations, the Board notes that the reports of examination 
reflect that the VA examiners recorded the past medical 
history, noted the veteran's current complaints, conducted a 
physical examination, and offered appropriate assessments and 
diagnoses. The Board finds that the examination reports 
contain all findings necessary to assess the severity of the 
veteran's service-connected low back disorder.  For these 
reasons, the Board finds that the examinations are adequate 
for rating purposes.  

With regard to the veteran's claim of inadequacy due to the 
absence of review of the claims folder, the VA General 
Counsel, in a precedent opinion, indicated that 38 C.F.R. 
§ 4.1 does not require that the medical history of disability 
be obtained from the examiner's review of prior medical 
records as opposed to the oral report of the person examined, 
nor is a medical records review required in all circumstances 
where a rating examination is conducted pursuant to the duty 
to assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.  In the report of the VA examination of the 
veteran's spine in July 1998 the examiner noted that the 
veteran's chart or claims file was not available; however, 
the veteran provided a detailed history of his complaints and 
treatment prior to the actual examination.  The record 
further reflects that while the veteran's claims file was not 
available during the VA examination in September 1999, the 
veteran's outpatient chart was reviewed and the veteran's 
history was noted.  The Board finds that these examination 
reports coupled with the other evidence of record provides 
sufficient information to adequately evaluate the veteran's 
service connected back disability.  The Board also points out 
that, where service connection has been granted, and the 
pertinent issue is the evaluation assigned the service-
connected disability, the Court has held that, while a 
disability must be evaluated in relation to its history, 38 
C.F.R. § 4.1, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

With respect to the contention that an advisory medical 
opinion is warranted, the Board notes that the assertion of 
inadequacy of a VA examination is not a basis for an 
independent medical opinion.  According to statute, an 
opinion of an independent medical expert may be obtained in 
cases where the issue under consideration is of such medical 
complexity or controversy that it justifies soliciting an 
opinion from an independent medical expert.  The evaluation 
of the veteran's back disability is neither complex nor 
controversial; therefore, solicitation of a medical opinion 
from an independent medical expert is not warranted. 38 
U.S.C.A. § 7109 (West 1991).  With regard to the assertion 
that an independent medical opinion is warranted because the 
VA examinations "did not provide a nexus or etiology" for 
the veteran's disability, the Board would point out that 
service connection for a low back disability has been 
established and is not at issue in this case.  The issue at 
hand is whether the veteran is entitled to compensation for 
his low back disorder in excess of the current 60 percent 
evaluation and as discussed above , the Board finds the 
examinations and other evidence of record sufficient to 
properly evaluate the veteran's disability.  

The Board further notes that it has not been made aware of 
any additional relevant evidence that is available and is 
required for disposition of the issue on appeal.  Although 
the records from the most recent surgery are not of record, 
the Board notes that there is no indication that the records 
contain any information which would show that the criteria 
for a higher rating are met.  Moreover, the most recent 
disability evaluation examination was conducted subsequent to 
that surgery and reflects the veteran's post-operative 
condition.  Indeed, the examiner in September 1999 noted that 
the veteran had undergone surgery and noted his complaints.  
In addition the examination included X-ray studies of the 
spine which reflected the result of his surgery.  Therefore, 
the Board concludes that no further assistance to the veteran 
with the development of evidence is required.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the evidence of record pertaining to the history 
of the service-connected disability.  The veteran filed a 
claim for an increased rating for his service-connected 
lumbar spine disorder in March 1997.  The report of an 
examination of the veteran's spine conducted by the VA in 
April 1997 shows that the veteran had a history of having a 
chronic back injury with back muscle impairment that had 
caused secondary tingling in the peripheral nerves of the 
lower legs.  He reported that while in service he was doing 
calisthenics when he felt something tear in his back, and the 
pain progressively worsened after physical activity.  He said 
that his chronic back pain had been slowly progressing.  He 
reported that he had to quit bowling and golfing during the 
previous year secondary to pain in the lower back after 
activity.  Sitting and repetitious lifting both hurt his 
lower back.  He said that he was in a job where he did a lot 
of lifting.  He reported that he had weakness and numbness in 
the buttocks radiating down the front of the legs all the way 
to the toes.  There was no loss of bowel or bladder control.  
He said that he had been service-connected at 40 percent for 
many years, but that everything had been worsening and 
physical therapy and chiropractors had not helped.  He also 
said that medicines were not helpful, and cold weather 
worsened the condition.  

On examination, there were no postural abnormalities except 
for loss of lumbar lordosis.  The veteran had normal 
musculature of the back with no pain on palpation.  The range 
of motion was forward flexion to 15 degrees, backward 
extension to 15 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 15 degrees, rotation to the left to 
20 degrees, and rotation to the right to 20 degrees.  The 
veteran had pain in every range of motion at the end of the 
range.  With respect to neurological involvement, the knee 
jerk was 1/4 on the right, and the ankle jerk was 1/4 on the 
right.  The knee jerk and ankle jerk were 4/4 on the left.  
Sensation was normal except for decreased touch on the 
buttocks.  Straight leg raising was to 45 degrees on the 
right and 60 degrees on the left.  The impression was quite 
moderate to severe low back pain from injury during service 
that has caused numbness and tingling down both legs, worse 
on the right.  The examiner indicated that the condition was 
worsening and the etiology of the tingling was due to the 
back condition.  An X-ray of the spine was interpreted as 
showing mild degenerative changes of the lumbar spine which 
were unchanged since March 1992.

A private medical record dated in November 1997 shows that 
the veteran reported that he was loading window frames 
weighing 75 to 100 pounds all afternoon and that near the end 
of the day he had sudden onset of pain in his right low back.  
On examination, he was holding himself very stiffly.  He was 
in obvious distress attempting to get in and out of a chair.  
Straight leg raising was negative.  Deep tendon reflexes were 
1+ at the knees and 0 at the ankles.  There were no strength 
or sensory changes in the legs and he reported no bowel or 
bladder problems.  There were obvious spasms and tenderness 
over the right sacroiliac area.  The assessment was 
musculoskeletal injury/spasms - work related.

A medical record dated in December 1997 from Grand Island 
Orthopedic and Sport Medicine shows that the veteran gave a 
history of having intermittent back pain dating to when he 
was in service 15-20 years earlier.  He said that his pain 
was in the lower back and radiated down the right leg to the 
level of the knee but no further.  In the past, he had to 
take several days off from work anytime the pain bothered 
him.  He said that now his pain was constant and had been 
since November 2, 1997.  He had been to some physical therapy 
and was on Naprosyn and Flexeril.  On examination, the 
veteran stood with a level pelvis.  He walked with a normal 
heel and toe gait.  Forward flexion was to about 30 degrees.  
Deep tendon reflexes were 2+/4+ at the knees and ankles.  
Straight leg raising produced back pain, but no leg pain.  
There was no evidence of any clonus.  Babinski reflex was 
down-going bilaterally.  X-rays reportedly showed anterior 
traction spurs and very mild narrowing of L3-4.  The 
impression was rule out spinal stenosis.

A radiology report dated in December 1997 from Joel D. Elson, 
M.D.,  shows that an MRI of the veteran's spine was 
interpreted as showing a diffusely bulging disc at the L4-5 
level resulting in mild central spinal stenosis and 
encroachment upon the inferior portions of the neural foramen 
bilaterally.  A CT scan of the veteran spine conducted in 
December 1997 by the same doctor was interpreted as showing 
(1) congenitally short interpedicular distances of the lower 
lumbar spine; and (2) mild central spinal stenosis at the 4-5 
level.  

Operative reports from the Saint Francis Medical Center dated 
in December 1997 and January 1998 show that the veteran 
received lumbar epidural steroid injections for treatment of 
low back pain with radiculopathy due to a bulging 
intervertebral disc.  The veteran reported having a radicular 
component which extended down his right leg.  On physical 
examination, the back had normal AP and lateral curves.  No 
areas of tissue reactivity were noted.  Deep tendon reflexes, 
patellar and Achilles, were 2/4 bilaterally.  On measuring 
leg strength, it was noted that the veteran gave poor effort 
on leg flexion, extension and plantar and dorsiflexion.  He 
reportedly was not able to push against the examiner's hand 
at all.  The examiner noted that his leg strength on 
examination was not consistent with his ability to bear 
weight.  There were no apparent complications following the 
injections. 

A record from Grand Island Orthopedic and Sport Medicine 
dated January 19, 1998, shows that the veteran said that his 
symptoms of the right side of his lower back had improved, 
but that he now had discomfort on the left leg.  He was 
scheduled for a third epidural steroid injection, and was to 
go back to work on January 23 with restrictions.  Subsequent 
appointments in February 1998 were canceled.   

A record dated in April 1998 from Nebraska Spine Surgeons 
shows that the veteran had a history of back pain from 1975 
to 1985 while he was in service.  His symptoms usually 
resolved with rest and activity modification.  He was 
apparently doing well until November 5, 1997, when he was 
inured at work while lifting 85 pound steel frames for many 
hours that day.  His symptoms continued to bother him 
intermittently, and he had gotten to the point where he was 
unable to continue working.  He last worked on March 31, 
1998.  He reported that his pain was about 90 percent in his 
back and 10 percent in his lower extremities.  He had low 
back pain that radiated to his buttocks and posteriorly to 
his knees with occasional shooting pains into the legs as far 
distally as the heels.  He felt that his symptoms had 
prevented him from doing some of his activities of daily 
living, and from working.  He had no bladder dysfunction, but 
did have some diarrhea and reported a decrease in libido.  He 
had not used a brace or a corset.  He used Naprosyn for a 
month but it was not helpful.  He used Flexeril for four 
months, and it was helpful.  He also used plain Tylenol.  He 
had physical therapy for one month which did not seem to help 
much.  He had three epidural steroid injections which were 
not helpful, the last one being in January 21, 1998.  He had 
not had chiropractic treatments or spine surgery.  On a pain 
drawing, he reported having stabbing pain and pins and 
needles and numbness in the lower lumbar spine in the midline 
and symmetric discomfort in both buttocks and into the 
posterior thighs.  There was no indication of symptoms below 
the knees, and there was an indication of discomfort in the 
right inguinal area.  His symptoms reportedly improved with 
bed rest and worsened with bending, walking, sitting and 
lifting.  

On physical examination there was a normal lumbar lordosis.  
The spine was symmetric, and there were no incisions.  His 
gait pattern was normal.  There was no significant thoracic 
tenderness.  Palpation at L3 to S1 caused moderate low back 
pain.  There was mild tenderness over the right and left 
buttocks.  Lumbar flexion was to where the fingertips reached 
the knees and caused low back pain.  There was mild 
discomfort on flexion.  The veteran was able to get into an 
erect position hesitantly.  Extension was limited to 5 
degrees, and lateral flexion of the spine was to 15 degrees 
on the right and on the left, both of which were non painful.  
He was able to walk on his toes of both feet without 
difficulty.  He had difficulty walking on either heel 
independently.  Squatting was fair and caused shooting pain 
across the lower back.  When in the prone position and the 
legs were brought back towards the buttocks, he had pain in 
the low back and buttocks bilaterally.  He had difficulty 
getting from a sitting to a supine position.  The range of 
motion of the hips was limited bilaterally causing pain in 
the right groin and into the left buttock.  Supine straight 
leg raising was to 90 degrees causing right groin pain.  
Supine straight leg raising on the right caused tingling in 
the left buttock.  The veteran had difficulty going from a 
supine to a prone position.  Ely's test was normal 
bilaterally.  X-rays were interpreted as showing mild to 
moderate degenerative changes throughout the lumbar spine, 
but especially at L3-4 and L4-5, where there were anterior 
osteophytes.  The disk spaces were relatively well maintained 
except at the thoracolumbar junction where they were slightly 
narrowed.  The impression was (1) symptomatic degenerative 
disease of the lumbar spine; (2) moderate spinal stenosis at 
L4-5.  The examiner commented that the veteran has several 
areas of degenerative disease in the lumbar spine that may or 
may not be symptomatic, and that he believed that most of the 
veteran's symptoms are probably coming from the L4-5 level 
where he had desiccation of the disk as well as some moderate 
spinal stenosis.  

An operation report dated in July 1998 from the Surgicenter 
of Johnson County shows that the veteran underwent a 
diskogram and provocative saline acceptance test.  The 
postoperative diagnoses were (1) painful degenerative disk, 
L5-S1; (2) painful and ruptured nucleus pulposus, L4-5; and 
(3) normal L3-4 disk.  

The report of an examination of the veteran's spine conducted 
by the VA in July 1998 shows that the veteran stated that he 
had been unable to work full time since November 1997.  He 
stated that he had back pain since his discharge from service 
in 1985.  He also reported shooting pain down the left leg 
and numbness in the buttocks and left leg which had been 
worse since November 1997.  He had no bowel or bladder 
problems.  He stated that because of the pains he had been 
unable to sit or stand for long periods of time.  He also had 
been unable to lift, and had to change jobs as his previous 
employment involved heavy lifting.  He said that he was 
employed by Jeep Industries and had been assigned light 
duties four hours a day since July 1998.  He stated that he 
had been seen at a VA outpatient clinic two years ago, and 
had been followed by a private orthopedic surgeon for back 
pain.  He had been referred to the private orthopedic surgeon 
for cortisone injections in his back.  He had also been given 
a back brace which he said was not very helpful.  He had 
received physical therapy at a sports medicine clinic.  A CT 
scan of his back had been done.  A myelogram was also done, 
and he was told that he had ruptured disks.  

On physical examination, the veteran ambulated without 
assistive device.  He performed, with difficulty, walking on 
his toes and heels.  No pelvic tilt was noted.  No 
paravertebral muscle spasm was noted.  The quadriceps 
reflexes were equal on both sides.  There were slightly 
diminished ankle jerks bilaterally.  No abnormal reflexes 
were elicited.  The range of motion of the lumbar spine was 
forward flexion limited to 90 degrees, extension limited to 
10 degrees, lateral flexion to 15 degrees on both sides, and 
rotation to 30 degrees.  A rheumatoid factor test was 
negative.  X-rays of the lumbar spine showed some anterior 
osteophyte compression in the superior corner of L4.  No 
compression fracture was noted.  The diagnoses were (1) 
degenerative joint disease, lumbar spine; and (2) discogenic 
disease, lumbar spine, with possible radiculopathy.  

Finally, the report of a general medical examination 
conducted by the VA in September 1999 shows that since his 
last compensation and evaluation examination in July 1998 the 
veteran had undergone a lumbar laminectomy and fusion.  The 
veteran stated that titanium cages were used to stabilize his 
back.  The veteran stated that he continued to have back pain 
and tingling sensation in his buttocks.  He said that he had 
been unable to sit for long periods of time.  He quit his job 
and had been unable to find a new job.  He reported that 
physical therapy did not help his back.  He said that 
nonsteroidal anti-inflammatories upset his stomach.  He took 
Tylenol and previously had been on Ultram.  Cold damp weather 
reportedly caused stiffness in his back.  He had no bowel or 
bladder problems.  

On physical examination, the veteran was ambulatory without 
assistance.  There was an incisional scar overlying the 
lumbar spine.  There was no CVA tenderness.  There was 
tenderness along the lumbar spine.  Straight leg raising was 
negative.  With respect to the range of motion, it was noted 
that the veteran was hardly able to do any motion.  Forward 
flexion was limited to 10 degrees.  Backward extension was 
limited to five degrees.  Lateral flexion was to less than 10 
degrees on each side.  Rotation was to 20 degrees.  There was 
no localized weakness.  Knee jerks were 1+ and equal.  A 
lumbar spine X-ray showed interval laminectomies at L4/L5 
with placement of interbody fusion devices within L4/L5 and 
L5/S1.  The disc spaces showed mild degenerative changes 
involving the disc spaces and throughout the upper lumbar 
spine with anterior and lateral osteophytes noted.  The 
pertinent diagnoses were (1) persistent and chronic back 
pain; (2) discogenic disease of the lumbar spine and 
degenerative joint disease of the lumbar spine; and (3) 
status post laminectomy and lumbar spinal fusion.   

In evaluating the foregoing evidence, the Board notes that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides that 
a noncompensable rating is warranted for intervertebral disc 
syndrome which is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome which is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome which is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Diagnostic Code 5293 does not provide 
for a rating higher than 60 percent.

In the alternative, it is permissible to rate a back disorder 
under one or more separate diagnostic codes that together 
provide for the manifestations of the disability, including 
pain, loss of motion, and neurological findings.  Such a 
rating or ratings would be instead of, rather than in 
addition to, a disability rating under Diagnostic Codes 5293.  
Therefore, the Board has considered whether there is any 
other schedular basis for assigning a higher evaluation.  In 
regard to range of motion, Diagnostic Code 5292 provides a 
maximum 40 percent evaluation for severe loss of lumbar spine 
motion.  If there is complete loss of motion, Diagnostic Code 
5289 provides that a 40 percent rating is warranted if there 
is favorable ankylosis of the spine, and a 50 percent rating 
is warranted if there is unfavorable ankylosis of the spine.  
Range of motion testing has confirmed that the veteran has 
severe limitation of motion of the lumbar spine with moderate 
to severe pain on motion.  However, the medical evidence also 
demonstrates that the veteran retains a slight functional 
motion of the lumbar spine, and there is no indication that 
the spine must be held in an unusual or awkward angle.  The 
Board also notes that because the fusion of the veteran's 
spine was done surgically, it would have been done at an 
angle which was favorable rather than unfavorable.  
Therefore, the functional impairment clearly more nearly 
approximates favorable ankylosis of the lumbar spine rather 
than unfavorable ankylosis of the lumbar spine.  Accordingly, 
an evaluation in excess of 40 percent would not be warranted 
on the basis of ankylosis of the lumbar spine.

For rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under Diagnostic Code 5293.  Therefore, it would 
be appropriate to evaluate the neurological manifestations of 
the veteran's back disability under this rating code as an 
alternative to Diagnostic Codes 5293.  The Board notes that 
under Diagnostic Code 8520 incomplete paralysis of the 
sciatic nerve warrants a 10 percent evaluation if it is mild, 
a 20 percent evaluation if it is moderate, a 40 percent 
evaluation if it is moderately severe or a 60 percent 
evaluation if it is severe (with marked muscular atrophy). 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (1999).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.

The veteran has complained of bilateral lower extremity pain 
and numbness.  However, none of the medical evidence on file 
demonstrates that the actual functional impairment associated 
with either lower extremity is productive of more than mild 
incomplete paralysis of the sciatic nerve.  The impairment is 
primarily sensory in nature.  In this regard, the Board notes 
that the evidence consistently reflects that the veteran is 
able to ambulate normally without assistance.  Although 
weakness of the legs when pushing against the examiner's hand 
was described in medical reports from the Saint Francis 
Medical Center dated in December 1997 and January 1998, the 
examining physician indicated that this was due to poor 
effort and was not consistent with the veteran's ability to 
bear weight.  Therefore, the Board concludes that a rating 
greater than 10 percent for mild incomplete paralysis of the 
sciatic nerve would not be warranted for either the right or 
the left lower extremity under Diagnostic Code 8520.

Accordingly, the Board finds that in lieu of Diagnostic Code 
5293, an increased rating would still not be warranted under 
a combination of alternative diagnostic codes that 
encompasses the components of the veteran's back disability 
with separate evaluations based on functional impairment due 
to loss of motion (Diagnostic Code 5289) and functional 
impairment of the right and left lower extremities as the 
result of neurological pathology (Diagnostic Code 8520).  If 
the disability were assigned separate evaluations of 40 
percent under Diagnostic Code 5289 for ankylosis of the 
lumbar spine, 10 percent under Diagnostic Code 8520 for 
impairment of the right lower extremity, and 10 percent under 
Diagnostic Code 8520 for impairment of the left lower 
extremity, the combined evaluation of the ratings for these 
components of the disability would be 50 percent, which is 
less than the evaluation currently assigned under Diagnostic 
Code 5293.  The combined ratings table provides that a 40 
percent rating and two 10 percent ratings combines to 50 
percent 38 C.F.R. § 4.25.  The Board concludes that the 
criteria for a disability rating higher than 60 percent for 
low back strain with limitation of flexibility and arthritic 
changes, and discogenic disease of the lumbar spine with 
possible radiculopathy under alternative diagnostic codes are 
not met.

In the instant case, it is clear that the veteran's low back 
disability is manifested by severe symptomatology.  The 
currently assigned evaluation of 60 percent is based upon 
pronounced intervertebral disc syndrome with sciatic 
neuropathy with little intermittent relief and is the maximum 
evaluation possible under Diagnostic Code 5293.  The Board 
further finds that the 60 percent rating adequately reflects 
that impairment attributable to functional impairment from 
pain, weakness, and fatigability.  In determining that the 
currently assigned rating is appropriate, the Board observes 
that this rating under Diagnostic Code 5293 takes into 
account the functional limitation due to pain, in particular 
the severe limited back motion, pain on movement and the 
neurological manifestations. 

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  The RO has granted the veteran a 
total rating based on individual unemployability and referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995), and Floyd v. Brown, 9 Vet.App. 
94-96 (1996). 



ORDER

1.  Service connection for a hip disorder, claimed as 
secondary to a service-connected disability, is denied.

2.  Service connection for a gastrointestinal disorder, 
claimed as secondary to medication taken for treatment of a 
service-connected disability, is denied.

3.  Service connection for nicotine addiction and a secondary 
lung disorder is denied.

4.  An increased rating for a low back strain with limitation 
of flexibility and arthritic changes, and discogenic disease 
of the lumbar spine with possible radiculopathy, currently 
rated as 60 percent disabling, is denied.


REMAND

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for a higher initial 
rating for ischemic heart disease is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that additional development of 
evidence is required with respect to the claim for a higher 
initial rating for ischemic heart disease.  The current 
examination reports which are of record do not contain 
adequate findings to properly evaluate the veteran's service-
connected ischemic heart disease.  In this regard, the Board 
notes that the VA general medical examination report of 
September 1999 which was used for rating the veteran's 
service-connected heart disorder does not contain information 
regarding the metabolic equivalent (METS) level at which the 
veteran develops dyspnea, fatigue, angina, dizziness, or 
syncope.  Such information is needed to rate a cardiovascular 
disorder under Diagnostic Code 7005.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (1999). 

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
service-connected ischemic heart disease 
with prior inferior wall myocardial 
infarction, status post two percutaneous 
transluminal angioplasties, with history 
of hypertension.  After securing the 
necessary release, the RO should obtain 
copies of any records not already in the 
claims file.

2.  The veteran should be afforded a VA 
disability evaluation examination to 
determine the severity of his service 
connected heart disease.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examination should 
include all information necessary to rate 
the veteran's service-connected heart 
disease under the diagnostic codes for 
rating cardiovascular disorders, 
including the METs level.  If a 
determination based on exercise testing 
cannot be conducted for medical reasons, 
the examiner should provide an estimate 
of the level of activity (expressed in 
METs and supported by specific examples, 
such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, 
angina, dizziness or syncope.  Testing 
should also be conducted to measure the 
degree of left ventricular dysfunction as 
measured by the ejection fraction.  The 
cardiovascular examiner should also 
comment as to whether the veteran has 
chronic congestive heart failure.  

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, the report 
should be returned, along with the claims 
file, for immediate corrective action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the benefits 
may be granted.  In light of the fact 
that this is an initial disability 
rating, the entire rating period is to be 
considered, including the possibility of 
staged ratings (i.e., separate ratings 
for separate periods of time) based on 
the facts found.  If the benefit sought 
on appeal, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The purpose of this Remand is to obtain additional 
medical information.  By remanding this claim, the Board 
intimates no opinion, favorable or unfavorable, as to the 
claims' merits.  The veteran is free to submit any additional 
evidence he wishes to have considered in connection with his 
appeal; however, he is not required to act until further 
notified.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

